Name: Commission Regulation (EEC) No 31/86 of 7 January 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 9 . 1 . 86 Official Journal of the European Communities No L 6/9 COMMISSION REGULATION (EEC) No 31/86 of 7 January 1986 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 10 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 2) OJ No L 335, 13 . 12 . 1985, p . 9 . No L 6/ 10 Official Journal of the European Communities 9 . 1 . 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF . Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 ] 07.01 AH New potatoes 35,90 1602 285,83 78,44 240,63 4728 25,72 53518 88,34 22,06 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B 1 Broccoli 107,69 4807 857,38 235,29 721,80 14184 77,17 160533 264,99 66,17 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1572 279,89 77,72 237,08 4600 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 42,49 1896 338,31 92,84 284,81 5597 30,45 63343 104,56 26,10 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 93,91 4192 747,67 205,18 629,43 12369 67,30 139990 231,08 57,70 1.22 ex 07.01-36 ex 07.01 D II Endives 35,78 1597 284,91 78,19 239,85 4713 25,64 53346 88,06 21,98 1.28 07.01-41 1 07.01-43 ] 07.01 F I Peas 168,04 7501 1 337,86 367,15 1 126,29 22133 120,42 250495 413,49 103,25 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 143,75 6417 1 144,53 314,10 963,53 18935 103,02 214297 353,74 88,33 1.32 ex 07.01-49 ex 07.01 F III Broad beans 57,45 2568 457,28 125,65 385,42 7514 40,85 85773 141,59 35,14 1.40 ex 07.01-54 ex 07.01 G II Carrots 19,99 894 159,11 44,18 134,77 2615 14,18 29604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 105,44 4707 839,54 230,40 706,77 13889 75,57 157192 259,48 64,79 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 8,95 399 71,31 19,57 60,03 1 179 / 6,41 13352 22,04 5,50 1.70 07.01-67 ex 07.01 H Garlic 103,61 4624 824,89 226,38 694,45 13647 74,25 154450 254,95 63,66 1.74 ex 07.01-68 ex 07.01 IJ Leeks 26,62 1 190 211,91 58,23 178,61 3482 18,93 39749 65,61 16,28 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green , 881,02 39327 7014,36 1 925,00 5905,12 116046 631,39 1313338 2167,96 541,34 1.80.2 ex 07.01-71 I  other 413,49 18485 3301,48 911,73 2778,44 54073 294,81 615141 1 027,85 245,32 1.90 , 07.01-73 07.01 L Artichokes 88,01 3928 700,74 192,31 589,93 11593 63,07. 131205 216,58 54,08 1.100 07.01-751 07.01-77 1 07.01 M Tomatoes 96,19 4293 765,85 210,17 644,74 12670 68,93 143395 236,70 59,10 1.110 07.01-81 I 07.01-82 1 07.01 P I Cucumbers 100,51 4486 800,27 219,62 673,71 13239 72,03 149839 247,34 61,76 1.112 07.01-85 07.01 Q II Chantarelles 728,45 32565 5772,95 1 600,65 4882,34 95261 517,89 1076180 1801,67 428,20 1.118 07.01-91 07.01 R Fennel 34,31 1531 273,20 74,97 229,99 4519 24,59 51 153 84,44 21,08 1.120 07.01-93 07.01 S Sweet peppers 64,77 2891 515,74 141,53 434,18 8 532 46,42 96565 159,40 39,80 1.130 07.01-97 07.01 T II Aubergines 70,95 , 3167 564,89 155,02 475,56 9345 50,84 105768 174,59 43,59 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,95 1426 254,38 69,81 214,15 4208 22,89 47630 78,62 19,63 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 55,50 2477 441,90 121,27 372,02 7310 39,77 82741 136,58 34,10 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 96,60 4318 767,49 211,51 645,97 12633 68,57 144004 238,14 56,78 2.10 08.01-31 ex 08.01 B Bananas, fresh 40,95 1828 326,08 89,49 274,52 5394 29,35 61.055 100,78 25,16 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 56,48 2521 449,72 123,41 378,60 7440 40,48 84203 138,99 34,70 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 123,86 5528 986,13 270,63 830,18 16314 88,76 184638 304,78 76,10 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 194,33 8674 1547,19 424,60 1 302,52 25596 139,26 289690 478,19 119,40 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 46,39 2074 367,68 101,94 310,96 6067 32,98 68542 1 14,75 27,27 9 . 1 . 86 Official Journal of the European Communities No L 6/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, 08.02-17 Ovalis, Trovita and Hamlins 35,03 1563 278,94 76,55 234,83 4614 25,10 52227 86,21 21,52 2.50.3 08.02-05 I \ \ - 08.02-09 08.02-15  others 43,32 1937 344,23 94,86 289,73 5666 30,75 64588 106,81 25,46 08.02-19I\ II \ I 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 39,06 1743 311,04 85,36 261,85 5145 27,99 58239 96,13 24,00 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 49,49 2209 394,04 108,14 331,73 6519 35,46 73779 121,78 30,41 2.60.3 08.02.28 08.02 B I  Clementines 59,59 2660 474,43 130,20 399,40 7849 42,70 88830 146,63 36,61 2.60.4 08.02-34 1 08.02-37 j ex 08.02 B II  Tangerines and others 107,63 4804 856,93 235,17 721,41 14177 77,13 160447 264,85 66,13 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 56,78 2534 452,1 1 124,07 380,61 7479 40,69 84652 139,73 34,89 2.80 Il ex 08.02 D Grapefruit, fresh : ||||I\\\IlI 2.80.1 ex 08.02-70 II  white 44,10 1968 351,14 96,36 295,61 5809 31,60 65745 108,52 27,10 2.80.2 ex 08.02-70 II  pink 68,61 3062 546,28 149,92 459,89 9037 49,17 102284 168,84 42,16 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 269,00 12008 2141,71 587,76 1 803,02 35432 192,78 401005 661,94 165,29 2.90 08.04-11 ||II Il IIIIIIIIIIII 08.04-19 08.04 A I Table grapes 103,35 4613 822,88 225,83 692,75 13613 74,07 154073 254,33 63,50 l 08.04-23 IlII II||IIIIIlIIIIIIII 2.95 08.05-50 08.05 C Chestnuts 84,23 3760 670,62 184,04 564,57 11094 60,36 125564 207,27 51,75 2.100 08.06-13 II|| IIIIIl||IIIIII||II 08.06-15 08.06 A II Apples 43,30 1933 344,78 94,62 290,26 5704 31,03 64556 106,56 26,60 08.06-17 I li ||||||IIIl 2.110 08.06-33 ||Il IIII||IIIIIl||I 08.06-35 08.06-37 08.06 B II Pears 79,24 3537 630,89 173,14 531,12 10437 56,78 118125 194,99 48,69 08.06-38 IlI ||IIIl Il II|| 2.120 08.07-10 08.07 A Apricots 382,90 17092 3048,48 836,61 2566,40 50434 274,40 570786 942,21 235,27 2.130 ex 08.07-32 ex 08.07 B Peaches 232,51 10379 1851,20 508,04 1 558,46 30626 1 66,63 346612 572,16 142,87 ­ 2.140 ex 08.07-32 ex 08.07 B Nectarines 217,36 9702 1 730,56 474,93 1 456,89 28630 155,77 324023 534,87 133,56 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 110,14 4924 876,32 243,34 742,30 14404 78,14 163048 273,25 62,98 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 384,43 17160 3060,67 839,96 2576,66 50636 275,50  573067 945,97 236,21 2.170 08.08-11 1 08.08-15 | 08.08 A Strawberries 612,32 27333 4875,04 1 337,89 4104,10 80653 438,82 912781 1 506,75 376,24 2.175 08.08-35 08.08 C Fruit of the species Vaccinium |||| |||| |||| IIImyrtillus 99,81 4462 799,30 220,50 672,74 13052 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 26,11 1 167 206,99 57,39 175,06 3415 18,56 38587 64,60 15,35 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de \ III Sapo, Rochet, Tendral 65,13 2907 518,60 142,32 436,59 8 579 46,68 97101 160,28 40,02 2.190.2 ex 08.09-19I  other 201,26 8984 1 602,40 439,76 1 349,00 26510 144,23 300027 495,26 123,66 2.195 ex 08.09-90 ex 08.09 Pomegranates. 76,66 3422 610,36 167,50 513,84 10097 54,94 114281 188,64 47,10 2.200 ex 08.09-90 ex 08.09 Kiwis 226,90 10128 1 806,49 495,76 1 520,81 29886 162,60 338239 558,34 139,42 2.202 ex 08.09-90 ex 08.09 Khakis 101,41 4527 807,44 221,59 679,75 13358 72,68 151 182 249,56 62,31 2.203 ex 08.09-90 ex 08.09 Lychees 237,55 10604 1891,31 519,04 1 592,22 31290 170,24 354121 584,55 145,96